Exhibit 10 During the third quarter of fiscal year 2011, the Compensation Committee of the Board of Trustees of the Company approved an increase of 2.0%, effective as of December 27, 2011, in the annual base salaries of certain of the Company’s executive officers. The base salary of Mr. Holmes was further increased in connection with his promotion to Senior Vice President, Finance, in December 2010, and the base salary of Mr. Wentz Sr., was reduced in recognition of the continued lessening of his work responsibilities due to his part-time status with the Company. The following table sets forth the annual base salary levels of the Company’s executive officers for calendar years 2011 and 2010. Name and Position Year Base Salary Timothy P. Mihalick $ President and Chief Executive Officer and Trustee $ Thomas Wentz, Jr. $ Senior Vice President and Chief Operating Officer and Trustee $ Diane K. Bryantt $ Senior Vice President and Chief Financial Officer $ Michael A. Bosh $ Senior Vice President, General Counsel and Assistant Secretary $ Charles Greenberg $ Senior Vice President, Commercial Asset Management $ Ted Holmes $ Senior Vice President, Finance $ Thomas Wentz, Sr. $ Senior Vice President and Chief Investment Officer $
